Order
PER CURIAM.
Jeanette R. Rigatti appeals from the circuit court’s order denying, without an evidentiary hearing, her Rule 24.035 motion for post-conviction relief for ineffective assistance of counsel. The appellant entered an Alford plea in the Circuit Court of Lafayette County, Missouri, before the Honorable Robert H. Ravenhill, to a charge of the class C felony of involuntary manslaughter, § 565.024.1, for which she was sentenced to seven years imprisonment in the Missouri Department of Corrections.
Judgment affirmed. Rule 84.16(b).